FILED
                             NOT FOR PUBLICATION                            AUG 22 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SAMUEL AGUILAR-ORTIZ,                            No. 08-73206

               Petitioner,                       Agency No. A078-433-365

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted August 11, 2011 **

Before:        THOMAS, SILVERMAN, and CLIFTON, Circuit Judges.

       Samuel Aguilar-Ortiz, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s decision denying his application for asylum,

withholding of removal, and protection under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Aguilar-Ortiz’s
request for oral argument is denied.
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review

      Substantial evidence supports the agency’s finding that the threats and

shootings Aguilar-Ortiz suffered while serving in the military and civilian police

force were on account of his ongoing service and not on account of a protected

ground. See Cruz-Navarro v. INS, 232 F.3d 1024, 1029-30 (9th Cir. 2000)

(persecution occurring because a person is a current member of a police force or

the military is not on account of a protected ground). Substantial evidence also

supports the agency’s finding that Aguilar-Ortiz did not establish a well-founded

fear of future persecution based on his former military or police service because

Aguilar-Ortiz lived in El Salvador without incident for over 15 months after he

resigned from the police force. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir.

2000). Accordingly, his asylum claim fails.

      Because Aguilar-Ortiz failed to establish eligibility for asylum, he

necessarily cannot meet the more stringent standard for withholding of removal.

See Zehatye, 453 F.3d at 1190.

      Finally, substantial evidence supports the agency’s denial of CAT relief

because Aguilar-Ortiz failed to establish it is more likely than not he will be


                                           2                                      08-73206
tortured upon return to El Salvador. See Wakkary v. Holder, 558 F.3d 1049, 1067-

68 (9th Cir. 2009). The record does not support Aguilar-Ortiz’s contention that the

BIA provided an incomplete analysis of his CAT claim.

      PETITION FOR REVIEW DENIED.




                                         3                                   08-73206